Citation Nr: 0528395	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-41 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied service connection for bilateral 
hearing loss and granted service connection for tinnitus.


FINDING OF FACT

The veteran's bilateral hearing loss has not been 
satisfactorily dissociated from acoustic trauma during 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.103, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  In the decision below, the Board has 
granted the veteran's claim for service connection for 
bilateral hearing loss, and therefore the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

Service Connection for Bilateral Hearing Loss.

The facts must demonstrate that a disease or injury resulting 
in current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  However, continuous service 
for 90 days or more during a period of war, and post-service 
development of a presumptive disease such as sensorineural 
hearing loss to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The record shows the veteran served in the United States Air 
Force and he asserted that his hearing loss is related to 
exposure to jet engine noise during his military service.  
His separation examination in November 1971 showed normal 
hearing, but he gave a history of hearing loss.  The examiner 
characterized this as "subjective hearing loss".   The 
threshold for normal hearing is 0 to 20 decibels and higher 
thresholds indicate some degree of hearing loss.  See Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).   As CAF, Au.D, a 
board-certified audiologist, discussed in a January 2004 
report, the demonstrated bilateral hearing loss was 
considered quite likely related to the exposure to jet engine 
noise during military service.  Dr. F stated that the type 
and degree of hearing level was consistent with a noise-
induced hearing loss.  The report from December 2003 did show 
a VA recognized hearing loss disability both ears, as defined 
in 38 C.F.R. § 3.385.  Impaired hearing will be considered a 
disability for VA purposes when the auditory threshold in any 
of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  The 
report from Dr. F is considered valid in light of the 
examiner's qualifications and that he reported using the 
Maryland CNC test on the December 2003 examination.  
38 C.F.R. § 3.326.  Although it appeared that the examiner 
did not have the claims file, the examiner concluded that the 
hearing loss shown was consistent with acoustic trauma from 
aircraft engine noise during military service.  VA clinical 
records and service medical records refer to Vietnam service.

A VA examiner did not obtain an audiology evaluation, but did 
review the claims file in rendering an opinion in May 2004.  
The examiner opined that any hearing loss present at this 
time was not likely precipitated by military noise exposure 
since the veteran's hearing was within normal limits upon 
separation from military service.  

As for the significance of normal hearing at separation, the 
provisions of 38 C.F.R. § 3.385 do not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  If evidence should sufficiently demonstrate a 
medical relationship between the veteran's in service 
exposure to loud noise and the current disability, it would 
follow that the veteran incurred an injury in service; the 
requirements of § 1110 would be satisfied.  Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993).  It is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993).

There is evidence of his military occupational history and 
his recollection of the circumstances during military service 
that resulted in appreciable noise exposure.  A private 
examiner concluded that the veteran's history of noise 
exposure in service is the causative factor in the 
development of his bilateral hearing loss.  Although a VA 
examiner reviewed the record, the opinion viewed objectively 
does not foreclose the issue of whether the hearing loss 
disability that was initially manifested years after service 
is as likely as not linked to military service.  As the Board 
pointed out earlier, it is well settled that service 
connection for hearing loss is not precluded because such was 
not shown on examination for separation from service, and it 
appears that the VA clinician did not confront this 
principle, but seemed to emphasize normal hearing at 
separation as a determinative element against a nexus to 
military service.  See Hensley, supra, 38 C.F.R. § 3.303(d).  

The Board may favor the opinion of one competent medical 
expert over that of another, provided that the Board gives an 
adequate statement of the reasons and bases.  Owens v. Brown, 
7 Vet. App. 429 (1995).  Greater weight may be placed on one 
physician's opinion rather than on another's depending on 
such factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. at 40.  The Board finds that the May 2004 VA 
audiology opinion is not entitled to outcome determinative 
weight.  Assuming without argument that the private 
audiologist did not review the veteran's medical records, 
even if he had, the absence of hearing loss at separation 
from service is not critical to a claim and the subsequent 
opinion seemed to rely on that evidence.  See Hensley, supra.  
Furthermore, the VA examiner in 2004 did not provide a more 
likely alternative theory for service connection, and did not 
account for the complained of hearing loss at separation that 
was characterized as "subjective" at the time.   Nor did 
the examiner offer any basis to discredit the private opinion 
in the rationale favoring service connection, although the 
examination request specified the report was of record.  In 
any event, the record does establish a likely noise-induced 
hearing loss, consistent with his military noise exposure 
history, a history that is not contradicted in the record.  

Furthermore, it is the obligation of VA to render a decision 
which grants every benefit that can be supported in law while 
protecting the interests of the Government, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).  Therefore, the Board is 
inclined to find that the probative and competent medical 
evidence of record supports a grant of entitlement to service 
connection for bilateral hearing loss as the evidence is 
competent for an against the claim thereby placing the 
evidence in approximate balance.  This permits the 
application of the benefit of the doubt rule.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


